DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No 9,694,973 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement discloses refers to reference to a spike system for mounting the apparatus to the ground (claim 12) as well as new claims 13-28 which is directed to a spike system. The error statement specifically states “[t]he new claims claim the spike system more completely and accurately than the original patent claims and without the undue limitations of the original patent claims.” 
The examiner notes that none of the original claims include limitations directed to a spike system and thus the new claims cannot “more completely and accurately” claim a spike system. In addition, as 
The examiner notes that the error statement does not identify a specific original claim as well as specific claim language of said original claims. 
Claims 1-28 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The examiner notes that the title of the person signing the consent form has not be listed. 
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
The person who signed the submission establishing ownership interest has failed to state in what capacity the submission on behalf of the corporation or other business entity was signed, and the person who signed it has not been established as being authorized to act on behalf of the assignee. For reissue applications filed on or after September 16, 2012, the submission establishing ownership may be signed by a patent practitioner of record. See 37 CFR 3.73; MPEP § 325.
Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on October 15, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed March 15, 2019 proposes new claims 12-28 which do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  As set forth, therein, any matter to be added to a reissue (including new claims), must be completely underlined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom end includes a point” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13 and 23 (and corresponding dependent claims 14-22, 24-28) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
The examiner notes that each of the claims recites “wherein the bottom end includes a point”. Although the patent specification discloses a spike, neither figure 12 or the patent specification shows that the spike includes “a point” at the bottom. 
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
The examiner notes that claim 27 requires “removing the top plate from the plate” and “attaching a “further” top plate to the plate, and, attaching a “further” item to the “further top plate”.  The applicant points to col. 14, lines 41-46 and 63-65 and figure 12 for support. As set forth therein, different top plates may be attached which will provide difference configurations of top plates. 
The examiner notes however that the term “further” with respect to top plate and item is not disclosed in the original specification. That is, while the examiner acknowledges teachings as to a 
The examiner as set forth above agrees that the top plate can have be exchanged with another top plate with a different configuration, however, the claim use of “further” does not clearly capture the teachings of the patent specification.  The examiner recommends using alternative language that is consistent with the specification. 
Claims 12-28 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stratton U.S. Patent 3,698,144.
Regarding claim 23:
A method for securing an item to the ground, comprising the steps of: 
Stratton discloses a spike member (2) and a holder (7) for securing an item to the ground. See Figure 1 and the abstract
providing a spike having an elongate body, wherein the elongate body includes a top end and a bottom end, and wherein the bottom end includes a point; 
As shown in each of below figures 1 and 2, Stratton discloses a spike having an elongated body which includes a top and bottom end (where the bottom includes a point). See also Figures 4 and 5



    PNG
    media_image1.png
    640
    383
    media_image1.png
    Greyscale

inserting the point of the spike into the ground until the top end of the spike is adjacent to the ground; attaching a plate to the top end of the spike; and 
As shown in above figures 1 and 2 and below figure 4, a plate is attached to the top end of the spike. Figure 1 shows a configuration where the rectangular base plate 5 is carried by the spike just below neck 4a and the spring element 8 secures the head 4 of the top end of the spike.

    PNG
    media_image2.png
    658
    362
    media_image2.png
    Greyscale


attaching the item to the plate.  
As shown in above figure 4 an item is attached to a plate. 

Regarding claim 26:
The method of claim 23, further comprising the steps of: attaching a top plate to the plate, wherein the top plate includes a plurality of one or more locking mechanisms; and attaching the item to the top plate using the one or more locking mechanisms.  
As shown in figure 2, the edge of base plate 5 is up-turned to provide a peripheral flange 6. Plate 5 and flange 6 are adapted so snugly receive the bottom end of the holder 7.  In addition, spring element 8 is used secure the holder and anchor section together. See Fig. 1 
The examiner notes that this provides a locking mechanism for securing the item to the plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17,21, 22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratton U.S. Patent 3,698,144 in view of Cotton U.S. Patent Pub. 2004/0262589
Regarding claim 13:
A mounting system for securing an item to the ground comprising: 
Stratton discloses a spike member (2) and a holder (7) for securing an item to the ground. See Figure 1 and the abstract
a spike having an elongate body, wherein the elongate body includes a top end and a bottom end, wherein the bottom end includes a point; 
As shown in each of below figures 1 and 2, Stratton discloses a spike having an elongated body which includes a top and bottom end (where the bottom includes a point). See also Figures 4 and 5

    PNG
    media_image1.png
    640
    383
    media_image1.png
    Greyscale

a plate attached to the top end of the spike, wherein the plate pivots about the top end of the spike; and 
As shown in above figures 1 and 2 and below figure 4, a plate is attached to the top end of the spike. Figure 1 shows a configuration where the rectangular base plate 5 is carried by the spike just below neck 4a and the spring element 8 secures the head 4 of the top end of the spike. As per wherein the plate pivots about the top end of the spike, the examiner notes that prior to the attachment of the hold, the plate can move around since nothing is securing the plate to the spike. See also below figure 4 which shows the plate loosely on top of the spike and hence can pivot about the top of the spike. 

    PNG
    media_image2.png
    658
    362
    media_image2.png
    Greyscale


a plurality of stabilizers on the plate spaced from the top end of the spike, wherein adjustment of the stabilizers causes the plate to pivot about the spike.  
Stratton does not specifically disclose a plurality of stabilizers. As shown in each of the figures the plate rests on the ground surface directly without any stabilizers. However, as is known in the prior art, stabilizers can be used in case the ground terrain is not even. By using stabilizers, it can be assured the item is leveled relative to the ground if it is not even. 
See for example, Cotton, which discloses of plate 50 with a plurality of stabilizers (represented by captive nuts 54 and feet 53). The stabilizers of Cotton will allow the plate to rest of the surface as well as being able to tilt.  The examiner notes that the importance of the tilting feature will allow the plate to be level to the ground surface.   See paragraph [0061]
The examiner notes that although the Stratton has a spike through the center of the plate, Stratton does not address whether the ground is level relative to the plate. Thus, by adding stabilizers which will cause the plate to tilt and thus become level, the post of Stratton can be adjusted to ensure it is also leveled. Thus, one of ordinary skill in the art would have considered adding stabilizers to the base plate of Stratton so that the plate can tilt relative to the spike in the ground which will allow the post to be straight if the ground is not leveled. 

Regarding claim 14:
The mounting system of claim 13, wherein each stabilizer comprises an adjustable leg.  
Cottons discloses each stabilizer comprises an adjustable leg.  See paragraph [0061]

Regarding claim 15:
The mounting system of claim 13, further including one or more locking mechanisms for securing the item to the plate.  

The examiner notes that this provides a locking mechanism for securing the item to the plate

Regarding claim 16:
The mounting system of claim 15, further comprising a top plate secured to the plate, wherein the top plate includes one or more locking mechanisms for securing the item to the plate.  
See Figure 4 where a top plate 34 is disclosed. This top plate includes a locking mechanism 40 which will secure the item to the plate. 

Regarding claim 17:
The mounting system of claim 16, wherein each locking mechanism comprises a quick-release attachment.  
The locking mechanism 40 is a quick release attachment. 

Regarding claim 21:
The mounting system of claim 13, wherein the plate includes a cap that receives the top end of the spike.  
See Figure 1

Regarding claim 22:
The mounting system of claim 13, wherein the item is a collection apparatus for receiving material.  
As shown in figure 4, the item receives material 12. 

Regarding claim 24:
The method of claim 23, wherein the plate includes a plurality of stabilizers spaced from the top end of the spike, and further including the step of adjusting the plurality of stabilizers to cause the plate to pivot about the spike, wherein a bottom end of each stabilizer contacts the ground.  
Stratton does not specifically disclose a plurality of stabilizers. As shown in each of the figures the plate rests on the ground surface directly without any stabilizers. However, as is known in the prior art, stabilizers can be used in case the ground terrain is not even. By using stabilizers, it can be assured the item is leveled relative to the ground if it is not even. 
See for example, Cotton, which discloses of plate 50 with a plurality of stabilizers (represented by captive nuts 54 and feet 53). The stabilizers of Cotton will allow the plate to rest of the surface as well as being able to tilt.  The examiner notes that the importance of the tilting feature will allow the plate to be level to the ground surface.   See paragraph [0061]
The examiner notes that although the Stratton has a spike through the center of the plate, Stratton does not address whether the ground is level relative to the plate. Thus, by adding stabilizers which will cause the plate to tilt and thus become level, the post of Stratton can be adjusted to ensure it is also leveled. Thus, one of ordinary skill in the art would have considered adding stabilizers to the base plate of Stratton so that the plate can tilt relative to the spike in the ground which will allow the post to be straight if the ground is not leveled. 

Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratton in view of Cotton and further in view of Brown, Jr. U.S. Patent 4,888,894.
Regarding claim 18:
The mounting system of claim 13, further comprising a release-latch mechanism in communication with the one or more locking mechanisms, wherein the release-latch mechanism operates the one or more locking mechanisms.  
Regarding claim 19:
The mounting system of claim 18, wherein the release-latch mechanism is foot-operated.  
Stratton does not specifically disclose a release-latch mechanism in communication with the one or more locking mechanism. 
Nonetheless, as disclosed in col. 2, lines 11-25, Brown discloses it was known to have a readily accessible latch member that it used to unlock the locking mechanism.  As also disclosed in col. 2, lines 11-25, Brown discloses that the release latch can be foot operated. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a release latch mechanism (as well as providing a foot operated release mechanism). As explained by Brown, the latch release member engages the mounting bracket to hold the bracket and sign panel in a certain way. With respect to Stratton, a locking mechanism is already disclose.  By adding a foot operated release latch mechanism, this will allow the locking mechanism to be more easily removable when the post needs to be replaced. 

Claims 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratton in view of Brown, Jr. U.S. Patent 4,888,894.
Regarding claim 28:
The method of claim 26, wherein the top plate further includes a release-latch mechanism in communication with the one or more locking mechanisms, and the method further comprises the step of actuating the release- latch mechanism to permit removal of the item from the plate.
Stratton does not specifically disclose a release-latch mechanism in communication with the one or more locking mechanism. 
Nonetheless, as disclosed in col. 2, lines 11-25, Brown discloses it was known to have a readily accessible latch member that it used to unlock the locking mechanism.  As also disclosed in col. 2, lines 11-25, Brown discloses that the release latch can be foot operated. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a release latch mechanism (as well as providing a foot operated release mechanism). As explained by Brown, the latch . 

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratton in view of Cotton and further in view of Eleas et al. US Patent Pub. 2004/0221543
Regarding claim 20:
The mounting system of claim 13, wherein the top end of the spike includes an auger adapter.  
Although Stratton teaches of an auger, Stratton does not disclose of an auger adapter.  The examiner notes, however, that it would have been obvious to one of ordinary skill in the art to include an auger adapter since Stratton uses an auger and thus there must me a means to insert the auger into the ground. 
Nonetheless, Eleas discloses it was well known to include an auger adapter. See paragraph 0019 and figure 7 which dhows an auger adapter 44 which is used to connect a motor to the auger so that the auger can go through the ground. 
Therefore, it would have been obvious to one of ordinary skill in the art to use an auger adapter so that that a motorized mechanized can be used to allow the auger to more easily go through the ground. As shown in both Eleas and Stratton, both use an auger to penetrate the ground as well as using a plate above the auger to provide a base for an item. 

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratton in view of Eleas et al. US Patent Pub. 2004/0221543
Regarding claim 25:
The method of claim 23, further comprising the steps of: securing the top end of the spike to one of an auger motor and a manual drilling system; drilling the spike into the ground using the one of the auger motor and the manual drilling system; and detaching the spike from the one of the auger motor and the manual drilling system.  
Nonetheless, Eleas discloses it was well known to include an auger adapter. See paragraph 0019 and figure 7 which dhows an auger adapter 44 which is used to connect a motor to the auger so that the auger can go through the ground. 
Therefore, it would have been obvious to one of ordinary skill in the art to use an auger adapter so that that a motorized mechanized can be used to allow the auger to more easily go through the ground. As shown in both Eleas and Stratton, both use auger to penetrate the ground as well as using a plate above the auger to provide a base for an item. 
Allowable Subject Matter
Pending correction of the Reissue declaration as set forth above, claim 1-11 will be indicated as being allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992